Filed 8/11/21 In re N.M. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re N.M., A Person Coming                                  B309856
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No. CK26861E
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.G.,

         Defendant and Appellant.

       APPEAL from an order of the Superior Court of
Los Angeles County, Lisa A Brackelmanns, Judge Pro Tempore
of the Juvenile Court. Appeal dismissed.
       Lori Siegel, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                        _________________________
       Mother appealed from the juvenile court’s order
terminating her parental rights to her daughter N.M. She
maintained the juvenile court erred by finding the Indian Child
Welfare Act (ICWA) did not apply without ordering further
inquiry as to whether N.M. is an Indian child. During the
pendency of this appeal, counsel for the Los Angeles County
Department of Children and Family Services (the Department)
notified this court that mother had died in an automobile
accident. Mother’s appointed counsel confirmed mother’s death
with her family. Mother’s unfortunate death renders her appeal
moot. We therefore dismiss the appeal.
            FACTS AND PROCEDURAL HISTORY
       In February 2016, the juvenile court declared N.M. a
dependent child under Welfare and Institutions Code section 300,
finding mother’s substance abuse endangered the child.1 In
January 2017, the court removed N.M. from mother’s custody
and placed the child in a foster home. N.M. remained in the
same foster home throughout the case.
       In June 2018, mother gave birth to another child. The
same month, she filed a Parental Notification of Indian Status
for her newborn, checking the box stating, “I have no Indian
ancestry as far as I know.”
       On July 25, 2018, the juvenile court terminated mother’s
reunification services and set a permanency hearing for N.M.
       On January 5, 2021, the court terminated mother’s
parental rights to N.M. Mother appealed the order, arguing
the court failed to comply with ICWA’s inquiry mandates.

1     The court also found father’s substance abuse endangered
N.M. In January 2021, the court terminated father’s parental
rights. Father did not appeal the ruling.
       Shortly after filing its respondent’s brief, the Department
filed a motion to dismiss this appeal on the ground that mother’s
death had rendered the appeal moot. According to a status
review report for the juvenile court, of which we have taken
judicial notice, mother died in an automobile accident in
March 2021.2 In response to the Department’s motion, mother’s
appointed counsel filed a letter brief notifying this court that
she had spoken to mother’s relatives and confirmed mother’s
unfortunate death, and that she would not oppose the
Department’s motion to dismiss.
                            DISCUSSION
       “ ‘An appeal becomes moot when, through no fault of
the respondent, the occurrence of an event renders it impossible
for the appellate court to grant the appellant effective relief.’ ”
(In re Anna S. (2010) 180 Cal.App.4th 1489, 1498; In re A.Z.
(2010) 190 Cal.App.4th 1177, 1180 (A.Z.); In re Dani R. (2001)
89 Cal.App.4th 402, 404 [dismissing dependency appeal,
observing: “ ‘[A]n action that originally was based on a
justiciable controversy cannot be maintained on appeal if all
the questions have become moot by subsequent acts or events.
A reversal in such a case would be without practical effect,
and the appeal will therefore be dismissed.’ ”].)
       In A.Z., the reviewing court held the appellant father’s
death during the pendency of his appeal from a juvenile court
order terminating his parental rights rendered the father’s
appeal moot and warranted dismissal of the appeal. (A.Z., supra,
190 Cal.App.4th at pp. 1179, 1181.) As the A.Z. court explained,
dismissal was the proper disposition because it would serve the

2     The Department’s requests for judicial notice, filed on
July 7, 2021 and July 13, 2021, are granted.
child’s best interests by providing finality in the dependency case,
enabling her to proceed in the adoption process. (Id. at p. 1181.)
For the same reasons, we likewise conclude N.M.’s best interests
compel the dismissal of this appeal.
                           DISPOSITION
       The Department’s motion to dismiss is granted. The appeal
is dismissed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             LAVIN, Acting P.J.




             HILL, J.





       Judge of the Santa Barbara County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.